 

Exhibit 10.2

 

 

WAIVER AND RELEASE

 

This WAIVER AND RELEASE (this “Waiver”) is made and entered into as of July 17,
2020, by and between LM Capital Solutions, LLC, a New York limited liability
company (the “Buyer”), AZOKKB, LLC (formerly known as LuxeMark Capital LLC), a
New York limited liability company (the “Seller”), Kamil Blaszczak
(“Blaszczak”), Oskar Kowalski (“Kowalski”) and Avraham Zeines (“Zeines” and,
collectively with Blaszczak and Kowalski, the “Seller Principals”). Capitalized
terms used but not defined in this Waiver shall have the meanings ascribed to
such terms in that certain Asset Purchase Agreement by and between the Buyer,
the Seller and the Seller Principals, dated February 13, 2019 (the “Agreement”).

 

WHEREAS, the Seller Principals own all of the issued and outstanding equity
interests of the Seller.

 

WHEREAS, pursuant to the Agreement, the Seller has the potential to earn a
Performance Based Earn-Out for each of the years ending in December 31, 2019,
December 31, 2020, December 31, 2021 and December 31, 2022, up to a maximum
aggregate amount of $4,000,000 (the “Potential Earn-Out Payments”).

 

WHEREAS, in connection with the transactions contemplated by that certain
Assignment and Assumption Agreement dated as of even date herewith by and
between the Buyer and the Seller (the “A&A Agreement”), the Seller has agreed to
terminate the earnout construct contemplated by the Agreement, which it intends
to effect through a waiver of all of Seller’s and the Seller Principals’
respective rights to the Potential Earn-Out Payments and the termination and
release of the Buyer’s obligations and the obligations of any person or entity
that directly or through one or more intermediaries controls or is controlled by
or is under common control with or any person or entity who is a member,
manager, officer or principal of (the “Affiliates”) the Buyer to pay any amounts
in respect of the Potential Earn-Out Payments, it being to the mutual benefit of
all to do so.

 

WHEREAS, the Buyer, the Seller and the Seller Principals (as indirect
beneficiaries of the Agreement and Potential Earn-Out Payments through their
ownership of the Seller) desire, as a condition to entering into the A&A
Agreement and consummating the transactions contemplated thereby, to amend the
Agreement to terminate and waive the Buyer’s (and any of its Affiliates’)
obligations to pay any amounts in respect of the Potential Earn-Out Payments and
all rights of the Seller, any of the Seller Principals or any of their
respective Affiliates to the Potential Earn-Out Payments, as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, including without limitation the entry into and the
consummation of the transactions contemplated by the A&A Agreement, the receipt
and sufficiency of which are hereby conclusively acknowledged, the Buyer, the
Seller and the Seller Principals hereby agree as follows:

 

1.The Seller and the Seller Principals, for and on behalf of themselves, their
respective Affiliates and their respective assigns, hereby knowingly and
irrevocably (i) waive and forfeit all right, title and interest in and
expectation to, and (ii) release and forever discharge the Buyer and all of its
Affiliates and assigns from all claims, obligations and other liabilities with
respect to, in the case of each of (i) and (ii), any amounts payable by the
Buyer to the Seller or its Affiliates or assigns contemplated by Section 1.4(d)
of the Agreement, including without limitation in respect of the Performance
Based Earn-Out. Accordingly, the Seller, the Seller Principals and the Buyer
agree that the Buyer shall have no obligation and the Seller and the Seller
Principals shall have no rights to any payment of a Performance Based Earn-Out
under the Agreement, including for such periods that have occurred prior to the
date hereof, and the Seller and the Seller Principals, for and on behalf of
themselves, their respective Affiliates and their respective assigns, hereby
covenant and agree not to bring any claim, suit, dispute or other proceeding
against the Buyer, any of its Affiliates or any of their respective assigns in
connection with or relating to any payments payable by the Buyer to the Seller
or its Affiliates or assigns contemplated by Section 1.4(d) of the Agreement,
including without limitation in respect of the Performance Based Earn-Out.

 



 

 

 

2.The Agreement, together with all exhibits referenced therein, and this Waiver
together constitute the entire agreements between the Company, the Seller and
the Seller Principals with respect to the transactions, rights, obligations,
liabilities and agreements contemplated thereby. All terms, conditions and
obligations of the Agreement other than those waived hereby remain in effect and
shall be valid and enforceable. To the extent this Waiver is inconsistent with
any provisions in the Agreement, this Waiver shall control.

 

3.The validity, performance, construction and effect of this Waiver shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without regard to principles of conflicts of law.

 

4.This Waiver may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall be effective when one or more
such counterparts have been signed by each of the parties hereto and delivered
to the other parties.

 

[Signature Pages Follow]

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Waiver as of the
date first written above.

 

  AZOKKB, LLC       By /s/ Avraham Zeines   Name: Avraham Zeines   Title: Member
          /s/ Avraham Zeines   Avraham Zeines           /s/ Oskar Kowalski  
Oskar Kowalski           /s/ Kamil Blaszczak   Kamil Blaszczak           LM
CAPITAL SOLUTIONS, LLC           By /s/ Igor Volshteyn   Name: Igor Volshteyn  
Title: President        

 

 

 

[Signature Page to Waiver and Release]

 

